Title: To Thomas Jefferson from Benjamin Henry Latrobe, 29 April 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington April 29h. 1807
                        
                        Having now made all the arrangements necessary to enable Mr Lenthall to carry on the work during my absence,
                            I shall this evening leave Washington by the Mail, and return in about 3 weeks, which time it will require to settle my
                            affairs in Philadelphia so as to remove my family hither.
                        The state of the work is this. The plaisterers are employed in every part of the Office story excepting three
                            Committee rooms and the passages. Two on the West side are finished and do them great credit. The Clerks office the most
                            troublesome part of the work is in hand, & about half finished. The great Hall is first coated, but is stopped on
                            acct. of the rain beating in.— The Recess advances rapidly;—both domes are turned,—and Blagden is discharging the
                            principal part of his hands.— We are busily engaged in the main Drain, and every part of the work is going on as fast as
                            possible.—
                        At the president’s house, I have laid out the road on the principle of the plan exhibited to you. A small
                            alteration of the outline of the enclosure to the South was necessarily made, which renders the whole ground infinitely
                            more handsome, and accomodates the public with an easier access from the Pennsylvania avenue to the New– York avenue. In
                            the plan submitted to & approved by you a semicircle was struck to the South from the Center of the Bow of the House.
                            This semicircle carried the enclosure too far to the South. Mr King will lay before you the new plan which differs
                            from the other in being of an oblong figure instead of a semicircle thus:—
                  [GRAPHIC IN MANUSCRIPT]
                        By this alteration many very important objects are gained.
                        1., The Pennsylvania and New York Avenues are cut by the Wall & gate opposite to them at right angles.
                        2. A direct access is obtained from the New York to the Pennsylvania Avenue & on the shortest line
                        3., The Wall is straight from point to point, & thus all circular work is avoided—
                        4. The nature of the Ground is consulted so as to obtain the
                            best level for the road with the least removal of Earth.
                        5., The road runs in such a manner that the Presidents house is not overlooked from the low ground, & is covered by the rising knolls, as the road rises.—
                        Having laid out the ground with the assistance of Mr. King, to whose kindness & skill I am under the
                            greatest obligations, the next consideration was how to do the greatest quantity of business with the fund appropriated,
                            and if possible to get, at least, the South half of the wall built this Summer. I therefore bought a cargo of lime and
                            made a contract for Stone, & preparatory arrangements for the work
                            itself.——
                        The next step was to get down to the foot of the Wall on the South side, by cutting out the road of its
                            proper width, leaving the internal dressing of the ground to the last.—The building of the Wall rendered it necessary to
                            go to the permanent depth of this road, otherwise I should have contented myself with laying it down on its right place,
                            removing only so much Earth as would have made the declivities convenient to the carriages. But this could not be done, &
                            I contracted with Wheeler, & Harvie to lower the ground from the Great Walnut S.E of the president’s house to the War
                            office the width of the road footpath & Wall.
                        The next consideration was to execute your directions as to the North side of the President’s house, and to
                            level the ground regularly & gradually from the level of the stone in front of the Steps, (which nearly agrees with the
                                Cellar of the Offices) sloping in every direction towards the Enclosure.
                            The Earth Ground, which was to effect this, necessarily was to be removed from the site of the
                            Offices bettween the presidents house & the War offices, & I accordingly have set a gang under Mr Birch on this Work.
                        I do not propose beginning the Wall untill my return when I shall have the honor of your directions on the
                            spot.—Indeed the ground will not before then be ready for the Masons.—
                        There are many details to which I have to solicit your sanction, but my time is now so short, and they can
                            be so much better determined when you can inspect them yourself that I will not now lay them before you. 
                  I have the honor
                            to be with the highest respect Yours faithfully
                        
                            B Henry Latrobe
                            
                        
                    